Citation Nr: 0311546	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  98-04 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.	Entitlement to service connection for a disability 
manifested by blurred vision, claimed as a manifestation 
of undiagnosed illness.

2.	Entitlement to service connection for degenerative joint 
disease, to include manifestations of low back disorder, 
bilateral knee disorder, and shoulder disorder, claimed in 
the alternative as aching joints due to undiagnosed 
illness or fibromyalgia. 

3.	Entitlement to service connection for a disability 
manifested by skin rashes.

4.	Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD), rated 30 percent disabling prior 
to June 8, 1999, and as 50 percent disabling from June 8, 
1999.

5.	Entitlement to a higher initial rating than 10 percent for 
hammertoes, right foot, with pes planus, post operative.

6.	Entitlement to a higher initial rating than 10 percent for 
hammertoes, left foot, with pes planus, post operative.

7.	Entitlement to a compensable initial rating for residuals 
of a right index finger fracture. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to June 
1997.

This case is on appeal from rating decisions of the St. 
Louis, Missouri, and North Little Rock, Arkansas, Regional 
Offices (RO) of the Department of Veterans Affairs (VA).  The 
claims file is now under the original jurisdiction of the 
North Little Rock RO.

During the pendency of the veteran's appeal, the rating 
criteria used to evaluate ankylosis changed.  In October 
2002, the veteran was given a copy of the new rating criteria 
regarding ankylosis of the fingers, and allowed an 
opportunity to comment.  In a December 2002 notation, the 
veteran indicated that he had no further evidence or argument 
to present. 

The veteran has claimed entitlement to service connection for 
orthopedic disabilities under various names, but generally 
characterized as manifested by aching joints.  Although the 
RO has separately addressed degenerative joint disease of 
unspecified joint, a low back disorder, a bilateral knee 
disorder, and joint pain as manifestations of undiagnosed 
illness, the Board has characterized these claimed 
manifestations of disability as one issue as shown on the 
title page.


REMAND

Since the issuance of the statement of the case in January 
2001, additional VA and private medical records were received 
which have not considered by the RO.  This evidence is 
pertinent to all of the issues currently in appellate status.  
The RO is required to issue a supplemental statement of the 
case (SSOC) if it receives additional pertinent evidence 
after issuance of the most recent statement of the case.  38 
C.F.R. § 19.31 (2002).  The RO has not issued a SSOC and the 
case must be remanded for that action.

In light of the need to remand the case for the issuance of 
the SSOC, the RO should obtain copies of the recent VA 
medical records of the veteran and associate them with the 
claims folder.  The RO must also assure that all other 
appropriate development is undertaken in this case.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).

2.  The RO should obtain copies of all VA 
outpatient and inpatient records 
concerning treatment of the veteran's 
disabilities from April 2002 to the 
present time.  All records obtained 
should be associated with the claims 
folder.

3.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  Each issue currently in 
appellate status must be adjudicated by 
the RO.  If the decision remains adverse 
to the veteran, he and his representative 
should be afforded a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



